Exhibit 10.18
THE WARNACO GROUP, INC.
DEFERRED COMPENSATION PLAN
ARTICLE 1
ESTABLISHMENT AND PURPOSE

1.1   Establishment. The Warnaco Group, Inc. (the “Company”) adopted this
deferred compensation plan, known as “The Warnaco Group, Inc. Deferred
Compensation Plan” (the “Plan”), effective as of May 1, 2005. The Plan is
amended and restated effective as of January 1, 2009.   1.2   Purpose. The Plan
is intended to provide certain key Company employees the opportunity to build
wealth by deferring compensation on a pre-tax basis and to help the Company
reward and retain these employees. The Plan is intended to be a “top-hat” plan
(i.e., an unfunded deferred compensation plan maintained for a select group of
management or highly-compensated employees) under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974 (“ERISA”).

ARTICLE 2
DEFINITIONS
As used in the Plan, the following words and phrases have the meanings given
them in this Article 2, unless a different meaning is plainly required by the
context. Some of the words and phrases used in the Plan are not defined in this
Article 2, but, for convenience, are defined as they are introduced into the
text.

2.1   “Administrative Committee” means the committee designated to oversee the
operation and administration of the Plan pursuant to Article 9 hereof.   2.2  
“Base Pay” means a Participant’s annual base salary in effect at any given time.
  2.3   “Beneficiary” means a person or entity designated by a Participant in
accordance with Section 12.6 hereof, who upon the Participant’s death, shall be
entitled to any balance remaining in the Participant’s Participant Contribution
Account.   2.4   “Change in Control” means any transaction or series of
transactions (whether related or not) involving the transfer of the beneficial
ownership (as defined below) of shares of any class of the Company’s capital
stock by any stockholders that results in any Person (as defined below) together
with its Affiliates (as defined below) as a group, or any other group (as the
term “group” is used in Section 12(d) of the Securities Exchange Act of 1934, as
amended, and the rules thereunder (the 1934 Act)) beneficially owning (as
defined below) capital stock of the Company possessing the voting power to elect
one-half or more of the Company’s Board of Directors, or upon the occurrence of
a “change in control event” within the meaning of Final Treasury Regulation
§ 1.409A-3(i)(5). For

 



--------------------------------------------------------------------------------



 



    purposes of this Section 2.4, (a) “Affiliate” means (1) in the case of a
natural Person, such person’s spouse, descendants (whether natural or adopted),
parents, brothers, sisters and other relatives, and (2) in other cases, any
Person controlling, controlled by or under common control with another Person;
(b) “Beneficial ownership” and beneficially owning” shall have the meaning
determined under Rule 13D-3 under the 1934 Act; and (c) “Person” means an
individual, a partnership, a corporation, an association a joint stock company,
a trust, an entity or any department, agency or political subdivision thereof.

2.5   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.   2.6   “Compensation Committee” means the Compensation Committee of the
Company’s Board of Directors.   2.7   “Disability” means any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than twelve months and that
(1) renders the Participant unable to engage in any substantial gainful activity
or (2) is the reason the Participant is receiving income and replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company. “Disability” also means any
determination by the Social Security Administration that a Participant is
totally disabled.   2.8   “Incentive Pay” means any cash payment to a
Participant pursuant to an annual bonus or long-term incentive plan designated
by the Administrative Committee. Incentive Pay shall not include any payment
that relates to commissions or a grant of equity compensation, including (but
not limited to) stock options, stock appreciation rights, and restricted stock.
  2.9   “Participant Contribution Account” means the account established for
each Participant to which contributions described in Section 4.1 hereof are
credited.   2.10   “Participant” means any employee who contributes to the Plan
pursuant to Article 4 hereof and any former employee who is eligible to receive
a benefit under the Plan.   2.11   “Plan Year” means the twelve-month period (or
such shorter period, if applicable) ending on December 31 of each year during
which the Plan is in effect.   2.12   “Rabbi Trust” means the Grantor Trust
between First American Trust FSB and The Warnaco Group, Inc. dated July 2, 2007,
as amended from time to time, and any successor trust thereto.   2.13  
“Retirement Date” means the date a Participant attains age fifty (50) and
completes ten (10) years of service with the Company.

2



--------------------------------------------------------------------------------



 



ARTICLE 3
ELIGIBILITY

3.1   Eligibility to Participate. Each U.S. employee of the Company and each of
its wholly owned subsidiaries whose Base Pay equals or exceeds $180,000 and who
is eligible to participate in The Warnaco Group, Inc. Incentive Compensation
Plan, as in effect from time to time, or any successor plan, as a member of a
select group of management or highly compensated employees, shall be eligible to
participate in the Plan on the first day of the month following the date in
which they would otherwise meet this eligibility criteria. The Compensation
Committee may change eligibility requirements from time to time.   3.2  
Participation. A Participant shall remain a Participant so long as he or she is
entitled to receive benefits under the Plan.   3.3   Select Group of Employees.
The Plan is intended to qualify as a plan maintained by the Company primarily to
provide deferred compensation for a select group of management and highly
compensated employees. If the Company determines, based on subsequent authority,
or if an agency or court of competent jurisdiction determines that the Plan
benefits any person other than a member of the select group of management and
highly compensated employees, the participation of each employee who is
determined not to be included in the group shall be terminated immediately and
the employee shall cease to participate in the Plan. In the case of a
determination by an agency or court, the employee’s participation shall
terminate only after the period for appeal of the determination has elapsed.  
3.4   Change of Employment Category. During any period in which a Participant
remains in the employ of the Company, but ceases to meet the eligibility
criteria set forth in Section 3.1 hereof, the Participant will not be permitted
to change or cease any current election under Section 4.1 hereof, however, the
Participant shall not be eligible to make contributions hereunder with respect
to any future Plan Year during such period of ineligibility. Any existing
Participant Contribution Account will continue to be administered in accordance
with the Participant’s existing elections and the terms of the Plan.

ARTICLE 4
CONTRIBUTIONS

4.1   Deferral of Base Pay.

     (a) Annual Elections. Prior to January 1st of each calendar year, each
eligible employee may make a written election to reduce his or her Base Pay for
that calendar year by up to fifty percent (50%) and to have the amounts
contributed to his or her Participant Contribution Account.

3



--------------------------------------------------------------------------------



 



     (b) Initial Eligibility Elections. If an employee first becomes eligible to
participate in the Plan during the middle of a calendar year, the Administrative
Committee may in its sole discretion permit the Participant, within thirty
(30) days after he or she first becomes eligible to participate in the Plan, to
make an election to reduce his or her Base Pay for the months remaining in the
calendar year by up to fifty percent (50%) and to have the amounts contributed
to his or her Participant Contribution Account.

4.2   Deferral of Incentive Pay.

     (a) Performance Period Elections. Prior to January 1st of the first year in
which an Incentive Pay performance period begins (whether based on an annual or
multi-year performance period), each eligible employee may make a written
election to reduce his or her Incentive Pay for such performance period by up to
one hundred percent (100%) (but no less than one percent (1%) or such other
minimum as established by the Administrative Committee) and to have the amounts
contributed to his or her Participant Contribution Account. Notwithstanding the
foregoing, in the event the Incentive Pay is considered to be “performance-based
compensation” within the meaning of Final Treasury Regulation
Section 1.409A-1(e), including (without limitation) the requirement that
performance criteria be pre-established in writing no later than ninety
(90) days after the commencement of the performance period, the Administrative
Committee may in its sole discretion permit Participants to make an election on
or before the date that is six (6) months before the end of the Incentive Pay
performance period; provided that, in accordance with Final Treasury
Regulation Section 1.409A-2(a)(8), the Participant performs services
continuously to the Company from the later of the beginning of the performance
period or the date the performance criteria are established through the election
date and that the election to defer be made before such compensation has become
readily ascertainable.
     (b) Initial Eligibility Elections. If an employee first becomes eligible to
participate in the Plan during the middle of a performance period, the
Administrative Committee may in its sole discretion permit the Participant,
within thirty (30) days after he or she first becomes eligible to participate in
the Plan, to make an election to reduce his or her Incentive Pay provided that
any such election applies to no more than an amount equal to the total amount of
Incentive Pay for the performance period, multiplied by a ratio: (i) the
numerator of which is the number of days remaining in the performance period,
and (ii) the denominator of which is the total number of days in the performance
period. Any such amounts will be contributed to the Participant’s Participant
Contribution Account.

4.3   Deferral Elections. The elections shall be made on paper forms or
otherwise as provided by the Administrative Committee on or before the specified
deadline. The election forms shall state the percentage in whole numbers by
which the Participant desires to reduce his or her Base Pay and/or Incentive
Pay. Amounts shall be withheld form the Participant’s Incentive Pay and/or
ratably from the Participant’s Base Pay throughout the calendar year and
credited to his or her Participant Contribution Account as of the last day of
the

4



--------------------------------------------------------------------------------



 



    payroll period in which withheld. A Participant’s election shall remain in
force for subsequent calendar years and/or measurement periods unless and until
the Participant makes a new election in accordance with this Article 4.

4.4   Additional Rules for Amounts Deferred. Anything to the contrary
notwithstanding, if the amounts deferred would reduce a Participant’s Base Pay
and/or Incentive Pay below amounts necessary to pay applicable employment,
state, local or foreign taxes on his or her deferrals and/or to make any
elective contributions under the Company’s tax-qualified 401(k) plan, the
Administrative Committee may reduce the amounts deferred accordingly in order to
satisfy such obligations. In addition, deferrals may only be cancelled in the
Administrative Committee’s discretion and in compliance with Final Treasury
Regulation Section 1.409A-3(j)(4), including (without limitation) following an
“unforeseeable emergency” defined in Section 7.5 hereof, a hardship distribution
under the Company’s tax-qualified 401(k) plan pursuant to Final Treasury
Regulation Section 1.401(k)-1(d)(3) if required under such 401(k) plan, certain
types of disability and/or to comply with ethics rules and applicable law.

ARTICLE 5
ACCOUNTS

5.1   Establishment of Accounts. The Administrative Committee shall establish a
Participant Contribution Account for each Participant to which the contributions
described in Sections 4.1 and 4.2 hereof will be credited. The Administrative
Committee may establish sub-accounts for Participants, as it deems appropriate.
The accounts and/or sub-accounts shall be adjusted to reflect distributions and
any notional income, gains, and losses.   5.2   Investment Credits. The
Administrative Committee shall offer Participants a choice of two or more
hypothetical or notional investment options, in which their contributions will
be deemed to be invested, and the Administrative Committee may add, eliminate,
or modify the options from time to time. The Administrative Committee shall
select such options from among those then available under the Company’s
tax-qualified 401(k) plan. Participants’ accounts will be valued, and
Participants may reallocate such accounts among hypothetical investment options
in increments of one percent, on a daily basis. The investment return on
hypothetical investment options shall be the same as the return on the
underlying actual investment, net of fees and expenses.

ARTICLE 6
VESTING

6.1   Vesting. The amount credited to a Participant’s Participant Contribution
Account shall be at all times and in all events one hundred percent (100%)
vested.

5



--------------------------------------------------------------------------------



 



ARTICLE 7
PAYMENT OF BENEFITS

7.1   Elections.

     (a) Participant Elections. Coincident with each election to defer under
Article 4 hereof, a Participant shall elect a deferral period in whole years,
which may not be shorter than five (5) years from the end of the Plan Year in
which the compensation is deferred, and also shall elect the form of
distribution for the deferrals. The Participant may choose to receive
distributions in either a single lump sum (in the month following the month the
payment becomes due) or approximately equal annual installments over a period of
up to five (5) years (to commence in the month following the month the payment
becomes due, and then annually thereafter as determined by the Administrative
Committee), except as may be required by Section 7.6 hereof. Payment shall be
made in accordance with the Participant’s elections, subject to this Article 7
(which shall govern in the event they conflict with a Participant’s elections).
In the event a Participant fails to make a timely election with respect to the
time or form of distribution, the default time and form of distribution shall be
a single lump sum payable on the date that is five (5) years from the end of the
Plan Year in which the compensation is deferred.
     (b) Re-deferral Elections. The Administrative Committee may permit a
Participant to elect to delay a distribution or increase the number of annual
installments (not to exceed five (5)) by notifying the Administrative Committee
in writing at least twelve (12) months prior to the first scheduled distribution
date. In such event, such election shall not take effect until at least twelve
(12) months after the date on which the election is made and the Participant’s
distribution shall be deferred for a period of at least five (5) years from the
scheduled distribution date.

7.2   Retirement and Disability. A Participant who separates from service on or
after his or her Retirement Date or who incurs a Disability shall receive the
amount credited to his or her Participant Contribution Account on the first to
occur of the distribution date set forth in the Participant’s existing
election(s) or the fifth anniversary of the Participant’s separation from
service or Disability.   7.3   Death. If a Participant separates from service on
account of death, the Participant’s Beneficiary shall receive the amount
credited to the Participant Contribution Account in a single lump sum in the
month following the month which includes the date of death.   7.4   Other
Separations. A Participant who separates from service under circumstances other
than those described in Sections 7.2 or Section 7.3 hereof shall receive the
amount credited to his or her Participant Contribution Account in a single lump
sum in the month following the month which includes his or her separation date,
except as may be required under Section 7.6 hereof.

6



--------------------------------------------------------------------------------



 



7.5   Unforeseeable Emergencies. A Participant may request, in writing, to
withdraw a lump sum amount from his or her Participant Contribution Account in
the event of an unforeseeable emergency. The determination that an unforeseeable
emergency exists shall be made by the Administrative Committee. For this
purpose, “unforeseeable emergency” shall mean a severe financial hardship of the
Participant resulting from:

  (i)   an illness or accident of the Participant or the spouse or a dependent
(within the meaning of Section 152(a) of the Code) of the Participant;     (ii)
  the loss of the Participant’s property due to casualty; or     (iii)   other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

    A distribution shall not be granted to a Participant to the extent that such
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidating the Participant’s assets, to the
extent such liquidation of assets would not itself cause severe financial
hardship. The amount of any distribution shall be limited to an amount
reasonably necessary to satisfy the Participant’s financial need and pay the
Participant’s tax liabilities resulting from the distribution.   7.6   Specified
Employee. If, at the time of the Participant’s “separation from service” other
than by reason of death, the Employee is deemed to be a “specified employee”
(each as defined under Section 409A of the Code) of a public company,
any payments of deferred compensation to which the Employee otherwise would have
been entitled to under any provision of this Plan payable on account of a
separation from service shall not be paid until six (6) months following
the Employee’s separation from service, if and to the extent such delay in
payment is required under Section 409A of the Code. In such event, any such
payments scheduled to be paid during such six-month period will accumulate and
be paid in a lump sum payment within ten (10) business days following the end of
the required six-month period.   7.7   Cash Payment and Tax Matters. Plan
benefits shall be paid in cash and, to the extent required by law, shall be
subject to all applicable Federal, state, local and foreign income and
employment taxes, withholdings and deductions. This Plan is intended to comply
with Section 409A of the Code and any guidance issued thereunder, and the Plan
shall be interpreted, administered and operated accordingly.

ARTICLE 8
SOURCES OF PAYMENTS

8.1   Unfunded Plan. Except as set forth in Section 8.2 hereof, the Plan shall
be unfunded. Neither the Participant not any other persons shall have any
interest in any specific asset or assets of the Plan by reason of any
Participant Contribution Account, nor any rights to receive distribution of the
Participant Contribution Account except and as to the extent

7



--------------------------------------------------------------------------------



 



    expressly provided hereunder. The Company shall not be required to purchase,
hold or dispose of any investments pursuant to the Plan; provided, however, if
in order to cover its obligations hereunder the Company elects to purchase any
investments the same shall continue for all purposes to be a part of the general
assets and property of the Company, subject to the claims of its general
creditors and no person other than the Company shall by virtue of the provision
of this Plan have any interest in such assets other than as interest as a
general creditor.   8.2   Rabbi Trust. Upon a Change in Control, and thereafter
on such other periodic basis as may be required under the terms of the Rabbi
Trust, the Company shall make contributions to the Rabbi Trust equal to the
excess, if any, of the Plan’s aggregate benefit obligations over the value of
the Rabbit Trust’s assets. The trustee of the Rabbi Trust, which shall be a bank
or other independent financial institution, shall be authorized to invest the
trust’s assets, subject to investment guidelines set by the Administrative
Committee and to applicable law. Plan benefits may be paid directly from the
Rabbi Trust. The Company may pay any expenses of the trustees in maintaining the
Rabbi Trust, which, if not paid, the trustee may deduct from the assets of the
Rabbi Trust. To the extent that benefits or Plan expenses are not paid from the
Rabbi Trust, they shall be paid from the general assets of the Company. The
Rabbi Trust shall be a grantor trust, the assets of which are subject to the
claims of the Company’s creditors in the event of the Company’s insolvency.
Except as to any amounts paid or payable to the Rabbi Trust, the Company shall
not be obligated to set aside, earmark or escrow any funds or other assets to
satisfy the obligations under this Plan. The Participant and/or his or her
Beneficiaries shall not have any property interest in any specific assets of the
Company or the Rabbi Trust other than the unsecured right to receive benefits
under the Plan. No assets of the trust will be located, or subsequently
transferred, outside the United States. Notwithstanding anything in the Plan to
the contrary, in no event will the Company be required to make contributions to
the Rabbi Trust in connection with “a change in the employer’s financial health”
within the meaning of Section 409A(b)(2) of the Code.

ARTICLE 9
PLAN ADMINISTRATOR

9.1   Administrative Committee. An Administrative Committee comprised of
employees chosen by the Compensation Committee shall serve as plan
administrator. The Administrative Committee shall act by a majority of its
members and such action may be taken either by vote at a meeting or in writing
without a meeting. The Administrative Committee may appoint one or more
delegate(s) to discharge any or all of its responsibilities under the Plan. The
Administrative Committee and its delegate(s) shall have all of the discretionary
authority, rights and duties which are necessary or appropriate for proper
administration of the Plan. The decisions of the Administrative Committee, or
its delegate(s), including but not limited to interpretations and determinations
of amounts due under the Plan, shall be final and binding on all parties.

8



--------------------------------------------------------------------------------



 



ARTICLE 10
NONALIENATION OF BENEFITS

10.1   Restrictions on Participants’ Interests. The interests of Participants
and Beneficiaries under the Plan are not subject to the claims of their
creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned, pledged, anticipated, or encumbered. Any attempt by a
Participant, a Beneficiary, or any other person to sell, transfer, alienate,
assign, pledge, anticipate, encumber, charge or otherwise dispose of any right
to benefits payable under the Plan shall be void. The Company may cancel and
refuse to any portion of a benefit which is sold, transferred, alienated,
assigned, pledged, anticipated or encumbered. Additionally, Plan benefits are
not subject to the terms of any Qualified Domestic Relations Order (as that term
is defined in Section 414(p) of the Code) with respect to any Participant, nor
shall the Administrative Committee or the Company be required to comply with the
terms of such order in connection with this Plan.

ARTICLE 11
AMENDMENT AND TERMINATION

11.1   Reservation of Rights. The Company, by action of its Compensation
Committee or its authorized delegate, reserves the right to amend, alter or
discontinue this Plan at any time, including (without limitation) the right to
make retroactive amendments and to terminate the Plan. These actions may be
taken by any officer of the Company who has been duly authorized by the
Compensation Committee to perform acts of this kind. The deferral of Base Pay
and Incentive Pay and the payment of cash pursuant to the Plan shall be subject
to all applicable laws, rules and regulations. If the Compensation Committee
determines that, as the result of the application of Section 409A of the Code,
any Participant or the Company is likely to suffer tax consequences that are
adverse to the tax consequences that the Compensation Committee intended at the
time of adoption of the Plan, all affected deferral of Base Pay and Incentive
Pay and the payment of cash shall be subject to such modification without the
consent of the Participant as the Compensation Committee shall deem appropriate
under the circumstances.

ARTICLE 12
GENERAL PROVISION

12.1   Facility of Payment. When a person entitled to a distribution under the
Plan is under a legal disability, or, in the opinion of the Administrative
Committee, is in any way incapacitated so as to be unable to manage his or her
financial affairs, the Administrative Committee may direct that the distribution
to which such person otherwise would be entitled shall be made to such person’s
legal representative(s) or to a relative or friend of such person for such
person’s benefit, or the Administrative Committee may direct the application of
the distribution for the benefit of the person in a manner that the
Administrative Committee considers advisable. Any payment made in good faith in

9



--------------------------------------------------------------------------------



 



    accordance with provisions of this Section 12.1 shall be a complete
discharge of any liability for making the payment under the provisions of the
Plan.

12.2   Plan Not a Contract of Employment. The Plan does not constitute a
contract of employment, and participation in the Plan will not give any
Participant the right to be retained in the employment of the Company.   12.3  
Successors. The provisions of the Plan shall be binding upon the Company and its
successors and assigns and upon every Participant and his or her heirs,
Beneficiaries, estates and legal representatives.   12.4   Required Notification
to Administrative Committee. Each Participant and Beneficiary entitled to
benefits shall file with the Administrative Committee, in writing, his or her
post office address and each change of post office address. Any benefit payment
and any communication addressed to a Participant or Beneficiary at his or her
last address filed with the Administrative Committee, or if no address has been
filed, then at his or her last address in the Company’s records, shall be
binding on such person for all purposes of the Plan, and neither the
Administrative Committee nor the Company or other payer shall be obliged to
search for or ascertain the location of any such person. If the Administrative
Committee for any reason is in doubt as to the address of any Participant or
Beneficiary or as to whether benefit payments are being received, it shall, by
registered mail addressed to the person concerned at his or her address last
known to the Administrative Committee, notify the person that:

  (i)   all future payments from the Plan shall be withheld until he or she
provides the Administrative Committee with evidence of his or her continued life
and proper mailing address; and     (ii)   his or her right to payments from the
Plan shall, at the option of the Administrative Committee, be canceled if, at
the expiration of five years from the date of mailing, he or she has not
provided the Administrative Committee with evidence of his or her continued life
and proper mailing address.

12.5   Required Information to Plan Administrator. Each Participant shall
furnish to the Administrative Committee information it considers necessary or
desirable for purposes of administering the Plan, and the provisions of the Plan
respecting any benefit payments are conditional upon the Participant’s
furnishing promptly such true, full and complete information as the
Administrative Committee may request.   12.6   Designation of a Beneficiary.
Each Participant shall specifically designate, by name, on forms provided by the
Administrative Committee, the Beneficiary (ies) who shall receive any benefits
which might be payable after his or her death. The designation may be made at
any time satisfactory to the Administrative Committee. A designation of a
Beneficiary may be changed or revoked without the consent of the Beneficiary in
the manner provided by the Administrative Committee, and the Administrative
Committee shall have not duty to notify any Beneficiary of any change in the
designation which might affect

10



--------------------------------------------------------------------------------



 



    such person’s present or future rights under the Plan. If the designated
Beneficiary does not survive the Participant, all amounts which would have been
paid to the deceased Beneficiary shall be paid to the Participant’s estate. Any
payment under the Plan which may be made to a Beneficiary after the death of a
Participant shall be made only to the person(s) or trust(s) designated pursuant
to this Section 12.6 by the Participant.   12.7   Claims Procedure. Any claim
for benefits must initially be submitted in writing to the Administrative
Committee, 470 Wheelers Farms Road, Milford, CT 06460. The Administrative
Committee shall have complete discretion as to whether a claim shall be allowed
or denied. The Administrative Committee’s decision in this regard shall be
final. The Administrative Committee and/or other decision-makers shall not be
liable to any person for any action taken under this Section 12.7, except those
actions undertaken with lack of good faith.

     (a) Initial Claim. In the event of a denial or limitation of any benefit or
payment due to a claimant, the claimant shall be given a written notification
containing specific reasons for the denial or limitation of his benefit. The
written notification shall contain specific reference to the pertinent Plan
provisions on which the denial or limitation of his benefit is based. In
addition, it shall contain a description of any other material or information
necessary for the claimant to perfect a claim and an explanation of why such
material or information is necessary. The notification shall further provide
appropriate information as to the step to be taken if the claimant wishes to
submit his claim for review. This written notification shall be given to a
claimant within ninety (90) days after receipt of his claim by the
Administrative Committee (forty-five (45) days in the event of a claim based
upon Disability) unless special circumstances required an extension of time for
processing the claim. If such an extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
said ninety (90) day period (forty-five (45) day period in the event of a claim
based upon Disability), and such notice shall indicate the special circumstances
which make the postponement appropriate. In the event of a denial or limitation
of his or her benefit, the claimant or his duly authorized representative shall
be permitted to review pertinent documents and to submit to the Administrative
Committee issues and comments in writing.
     (b) Appeal. In addition, the claimant or his or her duly authorized
representatives may make a written request for a full and fair review of his
claim and its denial by the Administrative Committee; provided that such written
request is received by the Administrative Committee (or its delegate to receive
such request) within sixty (60) days after receipt by the claimant of written
notification of the denial or limitation of the claim (one hundred eighty
(180) days in the event of a claim based upon Disability). The sixty (60) day
requirement may be waived by the Administrative Committee in appropriate cases.
A decision shall be rendered by the Administrative Committee within sixty
(60) days (forty-five (45) days in the event of a claim based upon Disability)
after the receipt of the request for review, provided that where special
circumstances require an extension of time or processing the decision, it may be
postponed with written notice to the claimant prior to the expiration of the
initial sixty (60) day period (forty-five (45) day

11



--------------------------------------------------------------------------------



 



period in the event of a claim based upon Disability) for an additional sixty
(60) days (forty-five (45) days in the event of a claim based upon Disability),
but in no event shall the decision be rendered more than one hundred twenty
(120) days (ninety (90) days in the event of a claim based upon Disability)
after the receipt of such request for review. Any decision by the Administrative
Committee shall be furnished to the claimant in writing and shall set forth:
(i) the specific reason for the decision and the specific Plan provision on
which the decision is based; (ii) the specific plan provisions or documents that
the denial is based on; (iii) a statement that claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other relevant plan information; and (iv) a statement
that claimant has the right to bring a civil action under Section 502(a) of
ERISA.

12.8   Controlling State Law. To the extent not superseded by the laws of the
United States, the laws of the State of New York shall be controlling in all
matters relating to this Plan.   12.9   Severability. In case any provisions of
the Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if the illegal and invalid provisions had
never been set forth.

THE WARNACO GROUP, INC.
Executed this 3rd day of December, 2008.

         
By:
  /s/ Jay Dubiner
 
    Name: Jay Dubiner     Title: Senior Vice President, General Counsel and
Secretary    

12